DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Response to Arguments
Applicant's 6/7/22 arguments vis-à-vis prior art rejections employing Fonnum, WO00/56790 (published 9/28/00) as the primary reference therefor, simply stating that the rejections were addressed by the 6/7/22 claim amendments (i.e. that Fonnum’s amino vinyl benzene -herein “AVB”- does not meet the newly-claimed limitation that the monomers’ vinyl group and amine group are “bonded by 6 or less carbon atoms”), have been fully considered but are not persuasive.  Par. [0025] of the specification-as-filed, to which applicant cites, states that “The vinyl group and amine group may be bonded directly to each other, or may have other atoms or subgroups between them, such as 0-6 carbon atoms.”  Fonnum’s AVB has a phenyl group between its amino and vinyl groups, i.e. a six-C-atom group, which still meets the claim.  Applicant’s argument that Fonnum’s AVB has too many C atoms overlooks the fact that the vinyl group itself is not counted in the claimed “bonded by” tally.  Additionally and/or alternatively, depending on the positions of the amine and vinyl group on the AVB benzene ring (i.e. are they ortho-, meta-, or para- to each other?), the amino and vinyl group may reasonably be considered to be “bonded by” (i.e. be separated by, per par. [0025] of the specification-as-filed) two, three, or four C atoms, respectively, if located ortho-, meta-, or para- to each other.  Said rejections, adjusted as necessitated by the 6/7/22 amendments, are re-asserted as proper.

Claim Interpretation
Claim 1 et seq.’s recitation “the aerogel having greater than 5 wt% of amine containing vinyl monomers integrated into a polymer backbone” is understood/interpreted to mean that the aerogel comprises >5 wt% of amine-containing-vinyl-monomers, which are integrated into a polymer backbone (this interpretation is supported by par. 21-22 of the specification-as-filed), rather than that the aerogel comprises >5 wt % of amine, wherein the aerogel (also) comprises vinyl monomers (which are not necessarily amine-containing-vinyl-monomers) integrated into a polymer backbone.  In short, claim 1 is understood/interpreted to require that the aerogel’s monomers comprise amino-group-and-vinyl-group-containing molecules.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonnum, WO00/56790 (published 9/28/00) as illustrated by Jamart et al., US 2017/0252718 (published 9/7/17) (“Jamart”)1.  Regarding claims 1 and 8, Fonnum discloses a porous polymer comprising >5 wt% of amine-containing vinyl monomers (here, amino vinyl benzene, a 1o amine) integrated into a polymer (backbone).  See Fonnum at, e.g., 24:25-26:17, p. 30 (Lot 1 data).  While Fonnum does not specifically state that its porous polymer is an aerogel, it meets the definition thereof (see Jamart at, e.g., 2: “Aerogels are defined as dry gels generally having pores of nanometric volume…”) and is thus understood/considered to be an aerogel.2  See Fonnum at, e.g., 4:20-24 (“dry matrix”), 12:34-37 (10 Å to 1,000 µm pore D; this is considered to connote nanometric pore V) 25:18-20 (residual solvent “was evaporated in a vacuum oven” 25oC & ~1 mbar for 24 h), 26:15-17 (polymer product was “dried” under similar conditions).
Regarding claim 2, Fonnum’s aerogel has an N atom content of ~2.4 wt%, within the claimed range.  See id. at, e.g., 30 (Lot 1: 1.74mmolamino vinyl benzene/gporous polymer = 1.74mmolN atoms/gporous polymer; MWN = ~14 g/mol; 0.00174molN/gporous polymer = 0.02436gN/gporous polymer = ~2.4 wt% N); MPEP 2131.03.
Regarding claim 4, Fonnum’s Lot 1 aerogel has a porosity of 70% by vol.  See Fonnum at, e.g., 30 (Lot 1).
Regarding claim 7, Fonnum’s aerogel has pore D of 10 Å to 1,000 µm; specific values of 115-880 Å (i.e. 11.5-88 nm) are disclosed.  See id. at, e.g., 12:34-37 and 30:12-16.

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-2, 4-8, 11-17, and 31-33 are rejected under AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smalyukh et al., WO2019/241603 (published 12/19/19; PCT filed 6/13/19; US Prov’l Appl’ns filed ≤6/13/18) (“Smalyukh”) or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claims 1-2, 8, and 31-33, Smalyukh discloses a porous aerogel (“TOCN-PMSQ”) comprising >5 wt% of amine-containing vinyl monomers (here, allylamine, a 1o amine of MW = ~57.10 g/mol, having an N atom content of ~24.52 wt%, where the amino group and vinyl group are bonded by a C1 hydrocarbon chain) integrated into a polymer (here, cellulose).  See Smalyukh at, e.g., 22:29-33, 23:22-39, 24:10-29, and 26:2; Fig. 9A.  Smalyukh’s allylamine is specifically initially present in a concentration of ~90.91 wt%: “500 mg of 0.2 wt.% nanofiber aqueous solution[, i.e. 1 mg nanofiber in solution,] was… combined with 10 mg of allylamine.”  See id. at 23:25-27 (10 mg allylamine / 11 mg total = ~90.91 wt% allylamine).  Given the very high wt% of allylamine in the initial (allylamine-TOCN) product, the final TOCN-PMSQ aerogel product is reasonably considered to implicitly and/or inherently comprise an allylamine wt% (vis-à-vis claim 1) and an N atom content wt% (vis-à-vis claim 2) within the claimed ranges.  MPEP 2112-2112.01.  Additionally and/or alternatively, for the same reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Smalyukh’s final TOCN-PMSQ aerogel product would comprise allylamine and N atoms with concentrations within the claimed ranges.  Id.
Regarding claims 4 and 7, Smalyukh’s aerogel has a porosity of ~94.9% and an avg. pore size of ~100 nm.  See Smalyukh at, e.g., 26:6-18.
Regarding claims 5-6 and 11-17, Smalyukh’s disclosures and teachings are as above.  As these claims’ limitations are considered to be mere properties, and since Smalyukh anticipates or at least renders prima facie obvious claim 1’s aerogel as detailed above, the claimed properties are reasonably expected to be present.  See MPEP 2112.01, citing, e.g., In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).  Were it otherwise, claims 5-6 and 11-17 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test, since they would be able to be infringed without also infringing their base claim.  See MPEP 608.01(n)III; see also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Additionally and/or alternatively, since Smalyukh anticipates or at least renders prima facie obvious claim 1’s aerogel as detailed above, and since claims 5-6 and 11-17 merely recite properties thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said properties would be present.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claims 5-6 and 11-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fonnum as illustrated by Jamart, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.3  Regarding claims 5-6 and 11-17, Fonnum’s disclosures (as illustrated by Jamart) are as above.  As these claims’ limitations are considered to be mere properties, and since Fonnum (as illustrated by Jamart) anticipates claim 1’s aerogel as detailed above, the claimed properties are reasonably expected to be present.  See MPEP 2112.01, citing, e.g., In re Best.  Were it otherwise, claims 5-6 and 11-17 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test, since they would be able to be infringed without also infringing their base claim.  See MPEP 608.01(n)III; see also Multilayer Stretch Cling Film Holdings, Inc.  Additionally and/or alternatively, since Fonnum (as illustrated by Jamart) anticipates claim 1’s aerogel as detailed above, and since claims 5-6 and 11-17 merely recite properties thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said properties would be present.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fonnum as illustrated by Jamart.4  Regarding claim 9, Fonnum teaches that its N atom-bearing vinyl monomer can be amino vinyl benzene or the acylated derivative thereof (i.e. acetamidostyrene), the latter being a 2o amine.  See Fonnum at, e.g., 5:5:17.  Fonnum further teaches that the acylated amino derivative can be hydrolyzed “to the corresponding amino group.  The amino groups may be primary, secondary, or tertiary.”  See id. at, e.g., 5:17-19.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonnum’s overall methodology by employing an acylated amino derivative of its amino vinyl benzene (i.e. acetamidostyrene) as a monomer, and/or converting the acylated amino derivative into the corresponding (1o, 2o, or 3o) amine, given Fonnum’s teaching of the appropriateness thereof, and/or Fonnum’s teaching of the interchangeability of amino vinyl benzene or the acylated derivative thereof as its amine-bearing vinyl monomer.  MPEP 2143 I.(E), 2144.06 II, & 2144.07.
Regarding claim 10, Fonnum’s aerogel may comprise a (stable) free radical.  See Fonnum at, e.g., 15:10-28 (esp. 24-28).

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 5, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: As Jamart is merely cited to show that Fonnum’s cited material meets the art definition of an aerogel, rejection under 35 U.S.C. 102(a) is proper even though an additional reference is cited.  MPEP 2131.01 II-III.
        2 Nomenclature differences, without more, do not patentably distinguish from otherwise-anticipatory prior art.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).
        3 See fn. 1, above, vis-à-vis Jamart and the anticipation ground of rejection.  As to the obviousness ground of rejection, Jamart is not meant to be combined with Fonnum, but is merely an illustratory reference as detailed above.
        4 Jamart is not meant to be combined with Fonnum, but is merely an illustratory reference as detailed above.